
	
		II
		110th CONGRESS
		1st Session
		S. 366
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the conveyance of certain
		  Federal land in the State of New Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Jornada Experimental Range Transfer
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)BoardThe term Board means the
			 Chihuahuan Desert Nature Park Board.
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Conveyance of land to Chihuahuan Desert
			 Nature Park Board
			(a)ConveyanceThe Secretary may convey to the Board, by
			 quitclaim deed, for no consideration, all right, title, and interest of the
			 United States in and to the land described in subsection (b).
			(b)Description of landThe parcel of land referred to in
			 subsection (a) consists of not more than 1000 acres of land selected by the
			 Secretary—
				(1)that is located in the Jornada Experimental
			 Range in the State of New Mexico; and
				(2)that is subject to an easement granted by
			 the Agricultural Research Service to the Board.
				(c)ConditionsThe conveyance of land under subsection (a)
			 shall be subject to—
				(1)the condition that the Board pay—
					(A)the cost of any surveys of the land;
			 and
					(B)any other costs relating to the
			 conveyance;
					(2)any rights-of-way to the land reserved by
			 the Secretary;
				(3)a covenant or restriction in the deed to
			 the land described in subsection (b) requiring that—
					(A)the land may be used only for educational
			 purposes;
					(B)if the land is no longer used for the
			 purposes described in subparagraph (A), the land shall, at the discretion of
			 the Secretary, revert to the United States; and
					(C)if the land is determined by the Secretary
			 to be environmentally contaminated under subsection (d)(2)(A), the Board shall
			 remediate the contamination; and
					(4)any other terms and conditions that the
			 Secretary determines to be appropriate.
				(d)ReversionIf the land conveyed under subsection (a)
			 is no longer used for the purposes described in subsection (c)(3)(A)—
				(1)the land shall, at the discretion of the
			 Secretary, revert to the United States; and
				(2)if the Secretary chooses to have the land
			 revert to the United States, the Secretary shall—
					(A)determine whether the land is
			 environmentally contaminated, including contamination from hazardous wastes,
			 hazardous substances, pollutants, contaminants, petroleum, or petroleum
			 by-products; and
					(B)if the Secretary determines that the land
			 is environmentally contaminated, the Board or any other person responsible for
			 the contamination shall remediate the contamination.
					
